ACCEPTED
                                                                      03-15-00420-CR
                                                                              8203985
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                12/11/2015 2:56:03 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                   NO. 03-15-00420-CR

                                               FILED IN
                                        3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                IN THE COURT OF APPEALS
                                        12/11/2015 2:56:03 PM
                      FOR THE
                                            JEFFREY D. KYLE
        THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                   AT AUSTIN, TEXAS



              KARRA TRICHELE ALLEN,
                     Appellant

                            vs.

                 THE STATE OF TEXAS,
                       Appellee


        Appeal from the 33rd Judicial District Court
                     Cause No. 42765
                  Burnet County, Texas
      The Honorable J. Allan Garrett, Judge Presiding


APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME


                                  Gary E. Prust
                                  State Bar No. 24056166
                                  1607 Nueces Street
                                  Austin, Texas 78701
                                  (512) 469-0092
                                  Fax: (512) 469-9102
                                  gary@prustlaw.com

                                  ATTORNEY FOR APPELLANT
                     ORAL ARGUMENT IS NOT REQUESTED


        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

       Appellant, Karra Trichelle Allen, file this, her “Second Motion for Extension

of Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has once requested previously an extension of time within which

to file her brief.

3.     Appellant's brief is due on December 14, 2015.

4.     Appellant's attorney had a very busy trial schedule during the months of

November and into December 2015. In addition, the reporter’s record in this cause

is substantial, consisting of 18 volumes of transcribed hearings and an additional 3

volumes of exhibits. Appellant’s attorney also has briefs due in two other appeals

the same day the brief in this cause is due.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until February 14, 2016 to complete his brief.

6.     Accordingly, Appellant requests that this Court allow her until February 14,



                                          2
2016 to file his brief.



                              Respectfully submitted,




                              Gary E. Prust
                              SBN 24056166
                              1607 Nueces Street
                              Austin, Texas 78701
                              (512) 469-0092
                              Fax: (512) 469-9102
                              gary@prustlaw.com
                              Attorney for Appellant




                          3
                          CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Mr. Gary Bunyard, assistant district attorney, via
electronic transmission through efile.txcourts.gov accordance Rule 9.5(b) of the
Texas Rules of Appellate Procedure on this the 11th day of December, 2015.




                                             Gary E. Prust

                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
172 words. This is a computer-generated document created in Microsoft Word,
using 14-point typeface. In making this this certificate, I rely on the word count
provided by the software use to prepare the document.




                                             Gary E. Prust

                       CERTIFICATE OF CONFERENCE

      This is to confirm I conferred with Mr. Gary Bunyard regarding this motion
and he expressed no opposition.




                                             Gary E. Prust



                                         4